                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

    AMY STEVENS, et al.,
                                                 )
             Plaintiffs,                         )
                                                 )
       vs.                                       ) Cause No. 1:18-cv-3015-WTL-MJD
                                                 )
    USA DIVING, INC., et al.,                    )
                                                 )
             Defendants.                         )


                      ENTRY ON DEFENDANTS’ MOTIONS TO DISMISS

       This cause is before the Court on three motions to dismiss, each of which is ripe for

review. The Plaintiffs agree to the dismissal of Indiana Diving Association of USA Diving, Inc.;

accordingly, its motion to dismiss (Dkt. No. 70) is GRANTED, and Indiana Diving Association

of USA Diving, Inc., is dismissed without prejudice. The Court GRANTS IN PART AND

DENIES IN PART the motions of USA Diving, Inc. (Dkt. No. 66); and Indiana Diving

Academy, Inc., (which does business as RipFest) and John Wingfeld (Dkt. No. 68) for the

reasons set forth below.

                                       I.      STANDARD

       Some of the Defendants in this case move to dismiss the Plaintiffs’ amended complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that the amended complaint fails to

state a claim for which relief can be granted. In reviewing a Rule 12(b)(6) motion, the Court

“must accept all well pled facts as true and draw all permissible inferences in favor of the

plaintiff.” Agnew v. National Collegiate Athletic Ass’n, 683 F.3d 328, 334 (7th Cir. 2012). For a

claim to survive a motion to dismiss for failure to state a claim, it must provide the defendant

with “fair notice of what the . . . claim is and the grounds upon which it rests.” Brooks v. Ross,
578 F.3d 574, 581 (7th Cir. 2009) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007))

(omission in original). A complaint must “contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Agnew, 683 F.3d at 334 (citations omitted). A

complaint’s factual allegations are plausible if they “raise the right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

                                     II.     BACKGROUND

       The Plaintiffs allege the following relevant facts in their Amended Complaint. Defendant

Indiana Diving Academy, Inc., operates a residential diving program in Arcadia, Indiana.

Plaintiff Amy Stevens was 16 years old when she moved from another state to join the program

at the Indiana Diving Academy. Plaintiff Jane Doe 1 was an employee of Indiana Diving

Academy. Defendant John Wingfield is the President of Indiana Diving Academy’s residential

diving facility and became the head coach of USA Diving in 2009. Defendant Johel Ramirez

Suarez is a citizen of Venezuela. Defendant Chris Heaton is a former Indiana Diving Academy

coach and former head diving coach at Harvard University. Stevens and Doe were allegedly

assaulted by Suarez.

       Every member of USA Diving signs a contract with USA Diving and pays a membership

fee. Both Plaintiffs were USA Diving members and, as such, were required to pay dues to USA

Diving. Suarez and Heaton were USA Diving certified coaches.

       A diving club with a USA Diving “full coach member” can become a USA Diving-

sanctioned club by paying annual dues. For a person to become a USA Diving coach, five steps

are required: (1) paying money to USA Diving; (2) studying materials relating to safety and risk

management; (3) taking an online safety training regarding lifeguarding skills; (4) completing

concussion awareness training; and (5) completing a 90-minute SafeSport training.



                                                  2
       USA Diving offers its banner to be displayed by more than 240 diving clubs across the

country. Clubs display the banner to entice divers to dive there. Divers who see the banner trust

that USA Diving has checked the quality and ensured the safety of its diving clubs. USA Diving

assumed a duty to supervise and maintain a safe environment at the diving clubs which flew its

banner. Further, by taking fees directly from diving members like the Plaintiffs, USA Diving

assumed a duty to its members. By 2010, it was foreseeable to USA Diving that its members

relied on it to ensure they could participate in diving without being sexually assaulted.

       Suarez was the agent, servant and/or employee of Indiana Diving Academy from 2015 to

2017. At all relevant times, Suarez was the agent, servant, and/or employee of USA Diving

because he coached USA Diving members at USA Diving member clubs and traveled with these

teams to USA Diving-sanctioned events. Suarez had the actual and apparent authority to

represent USA Diving, and he used his power as a USA Diving coach to manipulate the

Plaintiffs so that he could sexually assault them.

       By 2016, Indiana Diving Academy and Wingfield had received complaints that Suarez

was sexually exploiting, assaulting, and raping multiple female athletes. Specifically, by late

2016, Wingfield and Indiana Diving Academy were aware that Suarez had assaulted Jane Doe 1.

By late 2016, at least one other USA Diving employee had knowledge that Suarez had

committed sexual assaults. No one at USA Diving or Indiana Diving Academy took steps to stop

Suarez’s abuse of young women.

       Suarez helped Plaintiff Stevens stretch. By the end of 2015, Suarez was placing his hands

and fingers over Stevens’ swimsuit, directly on her vulva. In 2015 and 2016, Suarez touched and

rubbed Stevens’ vulva approximately a dozen times. He performed such actions on other minor




                                                 3
Indiana Diving Academy athletes. He was arrested in 2017 and pled guilty to three counts of

battery for touching the vulva of a minor Indiana Diving Academy diver.

       In the fall of 2016, Suarez attempted to digitally penetrate Jane Doe 1, who was sleeping

in her room in the Indiana Diving Academy dorms. The next day, Doe told Wingfield, who was

Doe’s direct boss, that Suarez had assaulted her in the dorms. Wingfield took no action. Stevens,

Doe, and other minors who were Indiana Diving Academy athletes and staff complained to

Wingfield that Suarez was touching them inappropriately. Wingfield was dismissive of their

complaints.

       From 2014 to 2016, Heaton coached USA Diving members at USA Diving member clubs

and traveled with these teams to USA Diving-sanctioned events and therefore was the agent,

servant and/or employee of USA Diving. He also was the agent, servant, and/or employee of

Indiana Diving Academy. Heaton had the actual and apparent authority to represent USA

Diving, and he used his power as a USA Diving coach to manipulate the Plaintiffs so that he

could sexually assault them.

       By 2016, Indiana Diving Academy and Wingfield had received several complaints that

Heaton was coercing minor divers to send him sexually graphic photos. In 2016, Stevens began

to receive sexually explicit text messages from Heaton requesting nude photos and photos

depicting graphic sexual acts. Heaton also sent nude and sexually explicit photos of himself.

Stevens discussed the harassment with her coaches and teammates, but Wingfield and agents

from Indiana Diving Academy and USA Diving ignored her complaints. Stevens and other

minors who were Indiana Diving Academy athletes and staff complained to Wingfield that

Heaton was sexually harassing them via text message. Wingfield was dismissive of their

complaints.



                                                4
       The Defendants’ failures to take action against Suarez caused Stevens and Doe severe

emotional distress. Doe and Stevens both suffered and continue to suffer severe emotional

distress, physical injuries, and economic losses.

                                      III.    DISCUSSION

       Relevant to the motions to dismiss 1 are a negligence claim against USA Diving (Count

11); a negligence claim against John Wingfield and Indiana Diving Academy (Count 12); and a

negligent infliction of emotional distress claim against USA Diving, Wingfield, and Indiana

Diving Academy (Count 14).

       A. Count 11: Negligence Claim Against USA Diving

       USA Diving clearly states that it is not asking the Court to rule as a matter of law that it

had no legal duty to the Plaintiffs based on the facts as alleged in the Amended Complaint: “To

be clear, USA Diving is not seeking a ruling at the motion to dismiss stage on whether a duty

exists or not.” Dkt. No. 67 at 29. USA Diving then, however, argues that the “Plaintiffs have not

even tried to articulate in the allegations of the Amended Complaint an established legal duty

extending from USA Diving to them.” Id. The Court disagrees. The Plaintiffs expressly allege

that a legal duty existed: “USA Diving is responsible for the conduct of its members (clubs,

coaches, and athletes) and owes a duty of care to the divers.” Dkt. No. 59 at 16 & 88. Further,

they have alleged the facts that they assert would support a finding of that legal duty. Even post-

Twombley, notice-pleading is still all that is required. Tamayo v. Blagojevich, 526 F.3d 1074,

1083 (7th Cir. 2008) (“A plaintiff still must provide only enough detail to give the defendant




       1Intheir response, the Plaintiffs indicate that they wish to dismiss the claims brought in
Counts 1-6, 8, and 13. While the Plaintiffs also indicated that they intended to seek leave to file a
second amended complaint to remove these claims, they have not done so. Accordingly, the
Court grants the motion to dismiss with regard to these claims.
                                                    5
fair notice of what the claim is and the grounds upon which it rests, and, through his allegations,

show that it is plausible, rather than merely speculative, that he is entitled to relief.”) (quotations

and citations omitted).

        It appears to the Court that the only remaining question is whether applying the law to the

facts alleged would result in a finding that a legal duty would exist. Taking the Defendant at its

word that it is not asking the Court that reach that question at this stage in the case, the Court

expresses no opinion on that question. Because the Plaintiffs have presented a series of factual

allegations against USA Diving that state a plausible claim for relief, USA Diving’s motion to

dismiss with regard to Count 11 is DENIED.

        B. Count 12: Negligence Claim Against Wingfield and Indiana Diving Academy

        Wingfield and Indiana Diving Academy argue that the Plaintiffs fail to identify the

specifics of any duty that those Defendants owe to the Plaintiffs based on misconduct by

independent contractors, Suarez and Heaton. However, the Plaintiffs allege that Suarez and

Heaton were employees, not independent contractors, and those allegations must be taken as true

at this stage of the proceedings. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facts as

plead by the Plaintiffs state a plausible claim for relief, so Defendants Wingfield and Indiana

Diving Academy’s motion to dismiss with regard to Count 12 is DENIED.

        C. Count 14: Negligent Infliction of Emotional Distress Claim Against USA Diving,
           Indiana Diving Academy, and Wingfield

        In their Complaint, the Plaintiffs allege that these Defendants owed the Plaintiffs a duty

to provide a safe environment to coach and participate in the sport of diving and that the

Defendants breached this duty by failing to take action against Suarez when they learned of his

June 2016 assault of Doe. This breach, the Plaintiffs allege, caused Doe and Stevens to be




                                                   6
physically assaulted by Suarez, and the assaults caused Doe and Stevens to suffer emotional and

physical injuries.

       To establish a claim of negligent infliction of emotional distress, a plaintiff must satisfy
       the requirements of either the modified impact rule or the bystander rule. Atlantic Coast
       Airlines v. Cook, 857 N.E.2d 989, 998 (Ind. 2006). Under the modified impact rule, a
       plaintiff may seek damages for negligent infliction of emotional distress if he suffers “a
       direct impact by the negligence of another and, by virtue of that direct involvement
       sustains an emotional trauma which is serious in nature and of a kind and extent normally
       expected to occur in a reasonable person[.]” Shuamber v. Henderson, 579 N.E.2d 452,
       456 (Ind. 1991). Thus, a plaintiff who proceeds under the modified impact rule must
       plead that he suffered a direct physical impact. Atlantic Coast Airlines, 857 N.E.2d at
       996.

Neff v. Wal-Mart Stores East, LP, 113 N.E.3d 666, 673 (Ind. Ct. App. 2018).

       Defendants Indiana Diving Academy and Wingfield argue that there was no negligent act

on the part of either and that the Plaintiffs fail to allege any such acts beyond mere conclusory

statements. At the motion to dismiss stage, the Court takes all factual allegations as true. The

Plaintiffs have sufficiently alleged facts to state a claim against the Indiana Diving Academy and

Wingfield.

       Defendant USA Diving, relying on Neff, argues that the Plaintiffs have not alleged that

any negligence by USA Diving had a direct physical impact on them. However, this argument

ignores the fact, as discussed above, that the Plaintiffs clearly allege that Suarez was an agent of

USA Diving. As such, the facts alleged are distinguishable from Neff, where the court found that

the plaintiff “[could not] point to any direct physical impact by [the defendant] or its agents.” Id.

        Defendant USA Diving also argues that “Indiana Courts have never permitted an action

seeking damages for emotional distress predicated on a breach of an alleged duty not to inflict

emotional injury on another and ‘such independent, stand-alone actions for negligent infliction of

emotional distress are not cognizable in Indiana.’” Dkt. No. 67 at 32-33 (quoting Spangler v.

Bechtel, 958 N.E.2d 458, 466 (Ind. 2011). However, the duty alleged by the Plaintiffs is a duty to

                                                  7
provide a safe environment, and the Plaintiffs have alleged that they suffered a direct physical

impact at the hands of one of USA Diving’s agents as a result of that breach of duty.

Accordingly, the facts as pled by the Plaintiffs state a plausible claim for relief, so the

Defendants’ motions to dismiss with regard to Count 14 are DENIED.

                                      IV.     CONCLUSION

       For the foregoing reasons, the motions to dismiss of USA Diving, Inc. (Dkt. No. 66) and

Indiana Diving Academy, Inc., and John Wingfeld (Dkt. No. 68) are GRANTED IN PART

AND DENIED IN PART. 2 The claims in Counts 2, 3, 5, 6, 8, and 13 are dismissed. The motion

to dismiss of Indiana Diving Association of USA Diving, Inc. (Dkt. No. 70) is GRANTED.

Accordingly, this case proceeds on the claims against Defendant Chris Heaton in Count 7;

Defendant Ramirez Suarez in Count 9; Defendant Ramirez Suarez in Count 10; Defendant USA

Diving in Count 11; Defendants Indiana Diving Academy, Inc., and John Wingfield in Count 12;

and USA Diving, Indiana Diving Academy, and John Wingfield in Count 14.




          Date: 5/21/2019


Distribution:

All electronically registered counsel of record via CM/ECF




       2The
              Defendants’ motions to strike (Dkt. No. 72 and 74) are also DENIED. Federal Rule
of Civil Procedure Rule 12(f) provides that a district court “may strike from a pleading an
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
Civ. P. 12(f). While not all of the allegations made by the Plaintiffs may be required under the
notice pleading standard, the Court does not find that they are redundant, immaterial, impertinent
or scandalous.
                                                   8
